907 F.2d 1141
RICO Bus.Disp.Guide 7489
Wolf (Morris H.), Wolfland, Inc.v.Chase Manhattan Corp., Chase Bank of Maryland, InstitutionalServices Corp., Klein (Gerald S.), Middle States FinancialCorp., Merritt Commercial Savings and Loan Association,Inc., Chatterley Land Development Corp., ChatterleighLimited Partnership, Sommers (Milton), Cullen (Gilbert),Hettleman (Eugene)
NO. 88-1150
United States Court of Appeals,Fourth Circuit.
JUN 13, 1990

1
Appeal From:  D.Md.


2
VACATED IN PART, AFFIRMED IN PART.